Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Re-Open Prosecution
In view of the supplemental appeal brief filed on 02/27/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Amendment
Applicant’s supplemental appeal brief filed 02/27/2022 includes remarks and arguments related to the previous rejection. The above have been entered and considered Claims 19-29 & 31-33 are currently pending. 

With regard to the 103 rejection:
Applicant’s arguments and amendments with regard to Claims 19-29 & 31-33 are currently pending.  Applicant’s arguments in the supplemental appeal brief (02/27/2022) with regard to the previous primary reference of Hideki are persuasive.   Applicant’s remaining arguments with respect to Claims 19-29 & 31-33 have been considered but are moot because the arguments are directed to references not used in the present rejection 

Claims 19-29 & 31-33 have been considered in light of the new reference Geissler in view of Georgi.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Drawing Objection
The drawings are objected to because the features of an array of optical accelerometers on an object with a gyroscope and a camera as cited in Claim 19 is not depicted.  The embodiments depict an accelerometer arrangement 20 with a gyro 44 in Figure 5a and separately the accelerometer arrangement 20 with a camera in Fig. 8a. The combined features of Claim 19 are not provided in one figure.   Additionally, Figure 1 depicts a prior art optical accelerometer and should be indicated as prior art on the figure.  

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-29 & 31-33 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 32 recite the limitation “a series of absolute positions of the object and to is configured use the optical accelerometers to establish positions of the object relative to said absolute positions” where the term “absolute position” is unclear as to what is required to meet “absolute position” requirements.  The term “absolute position” has different meanings depending of what art is used for positioning.  The art of inertial positioning would require gravitational orientation and geophysical location points (e.g. latitude and longitude), while graphics design for virtual renderings sets a point and movement and position is with reference to the point.  However, the claimed “absolute point” is a reference to an absolute point of the camera (on the object) itself without indication of what the camera is required to do to establish an absolute position of itself.   Examiner looks to the specification [0110 to identify landmarks 68 in the image and to calculate the headset's [camera/object] position relative to the landmarks]. Since the term “absolute position” has different meanings in various arts the term is indefinite and clarity would be provided by claiming a camera image used to establish an absolute positioning relative to a point established within a camera image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22, 24-29 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (DE 102014102727: “Geissler” translation provided for citations) in view of Georgi (US 20100145620; “Georgi”).

           
Claim 19. Geissler discloses an object [0009: mobile, battery-operated devices] comprising a camera (Fig. 3:  Camera sending data to IMU) [0028:  the camera is a 3D camera], a gyroscope (Fig. 3:  gyroscope data Gxyz)[0002:  The inertial sensor preferably also includes gyroscope sensors for rotational accelerations, from which rotational movements can be determined accordingly] providing a gyroscope signal (Fig. 3:  gyroscope data Gxyz)[0027], and an accelerometer arrangement (Fig. 3: accelerometer Axyz)[0002: The inertial sensor preferably includes acceleration sensors [plural] for orthogonal translatory movement accelerations] comprising: accelerometers [0002: The inertial sensor preferably includes acceleration sensors[plural] for orthogonal translatory movement accelerations] providing a signal indicative of displacement as a result of an acceleration along a given axis [0002:  The inertial sensor preferably includes acceleration sensors for orthogonal translatory movement accelerations, from which corresponding translatory displacements can be determined] & [0027] applied to the common structure (Fig. 3: IMU inertial measurement unit) and a processor [0026: the position sensor comprises an inertial sensor and a camera which are rigidly connected to each other and a computing unit]; configured to determine an estimate of said acceleration [0027] using said signals from said accelerometer array [0002] & [0027: the relative position data dPos(t), which are determined by the acceleration signals]; wherein the object [0009: mobile, battery-operated devices] is configured to use the camera (Fig. 3: camera depicted) to establish a series of absolute positions (Fig. 3: RPos(t)) [0027-0028 reference positions RPos(t)] of the object [0028:  the determination of the position data Pos(t) is supplemented by the camera and a position determination means BV, which carries out camera-based image processing…reference position image data is equivalent to image data at or from the reference position] and is configured to use the accelerometers [0020:  an absolute relative position dPos(t), determined from acceleration signals, to the respective reference image data of the upper part of the image] establish positions of the object (Fig. 3: Pos(t) position output from camera reference position rPos(t) and inertial relative position dPos(t)) [0027-0028: The respective position data Pos(t) are determined from a vectorial addition of the reference position data RPos and the relative position data dPos(t), which are determined by the acceleration signals] relative to said series of absolute positions [0029: By combining the evaluation of the inertial sensor for the position determination and the camera-based position determination, both very fast trajectories, which could not be tracked by the camera-based method] & [0030: the second camera-based position data of the second position Pos2 has been determined based on the camera, as explained above, the second camera-based position data is stored as new reference position data RPos. 319 At the same time, the integrator for the inertial sensor signals is set to zero and the new reference position data RPos is used for a further determination of the position Pos(t)].  
Geissler does not explicitly disclose:
Accelerometers are optical accelerometers and comprising: an array of optical accelerometers attached to a common structure, each of said optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure.

Georgi teaches an optical accelerometer arrangement (Fig. 2) [0027: the techniques can be used to measure orientation].  Georgi further teaches an array of optical accelerometers (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] attached to a common structure (Fig. 2: 3-D structure 20) [0056 he plurality of accelerometers 3 and the three-dimensional structure 20, the plurality of accelerometers 3 are built into the three-dimensional structure 20. For example, the three-dimensional structure 20 may be a semiconductor, upon which the plurality of accelerometers 3 is built], each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34…the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Georgi’s optical accelerometers with a displacement mass with the accelerometers attached in an array to a common structure as an accelerometer and accelerometer arrangement to provide three-axis acceleration structure and processing for Geissler’s three-axis acceleration processing because with an accelerometer array the outputs of the array are combined to provided increased reliability by reducing noise error and random drift than a measurement of acceleration using only one accelerometer [Georgi 0028] and because optical accelerometers improve  size efficiency while providing a sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 22. Dependent on the object as claimed in claim 19.  Geissler does not explicitly disclose:
the array of optical accelerometers comprises a light source arranged to provide a light beam which is reflected by a reflective surface moved by the measurement mass to detect the displacement thereof.  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches said array of optical accelerometers (Figs. 2 & 3: optical accelerometers 3) comprise a light source (Fig. 3b: each accelerometer has a light source 35) arranged to provide a light beam (Fig. 3b input light 36) which is reflected (Fig. 3b: diffracted light 37 is reflect light of 36) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37] by a reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) moved by the measurement mass (Fig. 3a:  Proof mass attached to diffraction grid) to detect the displacement thereof (Fig. 3b: light detector 38 for measuring displacement of the proof mass 30)[0039 measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer containing a light beam to be reflected through a diffractions grating to measure a displacement of a proof mass as a choice for providing Geissler’s accelerometer signals because optical accelerometers improve size efficiency and measurement reliability by providing a scalable sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 24. Dependent on the object as claimed in claim 19.   Geissler does not explicitly disclose:  
the optical accelerometers are Micro-Electrical Mechanical System optical accelerometers. 


Georgi teaches an optical accelerometer arrangement (Fig. 2) [0027: The teachings provide … techniques can be used to measure orientation].  Georgi further teaches the optical accelerometers (3) are Micro-Electrical Mechanical System optical accelerometers [0037:  In one embodiment, the accelerometers 3 can be implemented by at least one of a Nano Electromechanical System (NEMS) and a Micro Electromechanical System (MEMS) as is known to those skilled in the art of NEMS and MEMS].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Georgi’s Micro-Electrical Mechanical System optical accelerometers as structure to provide Geissler’s, as modified, common array structure for providing accelerometer signals because using micro-electrical mechanical production creates space efficient sensors that increase scalability of accelerometer arrays with space restricted applications [Georgi 0032].  

Claim 25. Dependent on the object as claimed in claim 19. Geissler does not explicitly disclose:

the array of optical accelerometers has a maximum linear dimension of between 5 mm and 100 mm.
  
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array of optical accelerometers has a maximum linear dimension of between 5 and 100 mm [0036 In the embodiment of FIG. 2, the structure 20, shaped as a cube with a side dimension of about 2.54 centimeter (1 inch)] (Note: the dimension of the common array structure is 25.4 mm which falls in the claimed range]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array with a MEMs size efficiency and processing to determine an estimate of acceleration from the array as Geissler’s, as modified, common array structure for accelerometers because optical accelerometers improve size efficiency and measurement reliability by providing a scalable sensor with established high displacement measurement sensitivity, wide bandwidth, resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 26. Dependent on the object as claimed in claim 19.  Geissler does not explicitly disclose:
the optical accelerometers have a minimum spacing of between 1 mm and 10 mm.
  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) and the optical accelerometers (3) of said array (Fig. 2 array 20) of optical accelerometers (3).  The spacing of the accelerometers is dependent on the number of accelerometers in a given device space.  Georgi teaches MEMS devices (such as Georgi’s optical accelerometer) at a size up to 1mm)  [0032 A MEMS device generally ranges in size from 20 micrometers to a millimeter] and then Georgi teaches the dimension of the cube  [0036 the three dimension cube supporting the optical accelerometers is 25.4 mm with Fig. 2 showing  5x5 arrays on each face] Therefore, it can be determined 5 accelerometers along the width resides in 5mm leaving a spacing of 20.4mm divided by 6 spacings creates a separation of 3.4 mm between each of the accelerometers which is in the claimed range for the separation of the sensor elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s MEM’s scale of accelerometer devices efficiently spaced on a MEMs size substrate as a sizing and positioning guidance for Geissler’s as modified, common array structure for accelerometers because optical accelerometers improve size efficiency and measurement reliability by providing a scalable sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 27. Dependent on the object as claimed in claim 19.  Geissler further discloses the array of accelerometers comprises between 2 and 20 accelerometers [0002:  The inertial sensor preferably includes acceleration sensors [plural] for orthogonal translatory movement accelerations, from which corresponding translatory displacements can be determined]. 
Geissler does not explicitly disclose:  
the array of optical accelerometers comprises a plurality of optical accelerometers.


Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array (Fig. 2 shows an array on each face of a cube) comprises a plurality of optical accelerometers (Fig. 2: optical accelerometers 3 plurality arranged as arrays on each face of cube) having sensitivity in each of three orthogonal axes [0028 accelerometers disposed about a three-dimensional structure. Each accelerometer of the plurality is used to make a measurement of gravity. The plurality of accelerometers provides a corresponding plurality of outputs related to the measurement of gravity].   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Georgi’s optical accelerometers with a displacement mass with the accelerometers attached in an array to a common structure as an accelerometer arrangement to provide three-axis acceleration structure and processing for Geissler’s acceleration signal processing because in an accelerometer array the outputs of the array are combined to provided increased reliability by reducing noise error and random drift than a measurement of acceleration using only one accelerometer [Georgi 0028] and because optical accelerometers improve  size efficiency while providing a sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments.

Claim 28. Dependent on the object as claimed in claim 19.  Geissler does not explicitly disclose:
the array of optical accelerometers conforms to a shape selected from the set consisting of a line, plane, sphere, tetrahedron, cube, cuboid, octahedron, dodecahedron and icosahedron.  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array of optical accelerometers (Figs. 2 & 3 optical accelerometers 3) conforms to a shape of a cube (Fig. 2: three-dimensional cube 20 with optical accelerometers 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a three-dimensional common cube structure and optical accelerometer processing to determine an estimate acceleration as Geissler’s accelerometers and xyz displacement processing because optical accelerometers improve size efficiency and measurement reliability by providing a scalable sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 29. Dependent on the object as claimed in claim 19.   Geissler further discloses the array of accelerometers comprises a plurality of accelerometers [0002:  The inertial sensor preferably includes acceleration sensors [plural] for orthogonal translatory movement accelerations, from which corresponding translatory displacements can be determined] having sensitivity in each of three orthogonal axes (Fig. 3: Acceleration planes xyz)[0027:  3 In the three-dimensional space, the inertial sensor measures three translational accelerations Ax, Ay, Az in the direction of coordinate axes x, y, z, which determine the space and which are preferably orthogonal to one another].

Geissler does not explicitly disclose:  
the array of optical accelerometers comprises a plurality of optical accelerometers.


Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array (Fig. 2 shows an array on each face of a cube) comprises a plurality of optical accelerometers (Fig. 2: optical accelerometers 3 plurality arranged as arrays on each face of cube) having sensitivity in each of three orthogonal axes [0028 accelerometers disposed about a three-dimensional structure. Each accelerometer of the plurality is used to make a measurement of gravity. The plurality of accelerometers provides a corresponding plurality of outputs related to the measurement of gravity].   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Georgi’s optical accelerometers with a displacement mass with the accelerometers attached in an array to a common structure as an accelerometer arrangement to provide three-axis acceleration structure and processing for Geissler’s acceleration signal processing because in an accelerometer array the outputs of the array are combined to provided increased reliability by reducing noise error and random drift than a measurement of acceleration using only one accelerometer [Georgi 0028] and because optical accelerometers improve  size efficiency while providing a sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments.

Claim 31. Dependent on the object as claimed in claim 19. Geissler further discloses the camera is a stereoscopic or 3D camera [0028: the camera is a 3D camera].  

Claim 32. Geissler discloses a mobile object [0009: mobile, battery-operated devices] comprising: 3Serial No. 16/304,820Attorney Docket No. 2066-061/496.409.127498/06 an array of accelerometers (Fig. 3: accelerometer Axyz) [0002: The inertial sensor preferably includes acceleration sensors[plural] for orthogonal translatory movement accelerations] attached [Fig. 3: accelerometer data attached for signal transmission to common structure of an IMU] to a common structure (Fig. 3: IMU inertial measurement unit), each of said accelerometers (Fig. 3: accelerometer Axyz) providing a signal indicative of an acceleration along a given axis (Fig. 3: accelerometer Axyz) [0027] applied to the common structure (Fig. 3: IMU inertial measurement unit); and a camera (Fig. 3:  Camera sending data to IMU) [0028:  the camera is a 3D camera]; and a processor [0026:  the position sensor, which essentially comprises an inertial sensor, a camera and a computing unit]; configured to determine an estimate of position [0027-0028: The respective position data Pos(t) are determined from a vectorial addition of the reference position data RPos and the relative position data dPos(t), which are determined by the acceleration signals. The determination and evaluation of the angular accelerations Gx, Gy, Gz are known to be necessary if all degrees of freedom in a movement and rotation or orientation in space are to be attributed to the position sensor… the determination of the position data Pos(t) is supplemented by the camera and a position determination means BV] of the mobile object [0009: mobile, battery-operated devices] [0027-0028] using said accelerometer array (Fig. 3: dPos(t)) [0002:  The inertial sensor preferably includes acceleration sensors [plural] for orthogonal translatory movement accelerations] and said camera (Fig. 3: rPos(t)) [0028: the camera is a 3D camera]; wherein the processor [0026:  shows a preferred embodiment of the position sensor, which essentially comprises an inertial sensor, a camera and a computing unit] is configured to use the camera (Fig. 3:  Camera sending data to IMU) [0028: the camera is a 3D camera]; to establish a series of absolute positions (Fig. 3: rPos(t)) [0027-0028 establishing reference positions rPos(t)] of the mobile object [0009: mobile, battery-operated devices] [0027: starting from a first position Pos1, which is used as the reference position, and at a first point in time t1 up to a second position Pos2 at a second point in time t2, the relative position dPos(t)] and to is configured use the accelerometers [0002: The inertial sensor preferably includes acceleration sensors for orthogonal translatory movement accelerations] to establish positions of the mobile object (Fig. 3: Pos(t) position output from camera reference position rPos(t) and inertial relative position dPos(t))  [0009: mobile, battery-operated devices] relative to said absolute positions [0029: By combining the evaluation of the inertial sensor for the position determination and the camera-based position determination, both very fast trajectories, which could not be tracked by the camera-based method] & [0030: the second camera-based position data of the second position Pos2 has been determined based on the camera, as explained above, the second camera-based position data is stored as new reference position data RPos. 319 At the same time, the integrator for the inertial sensor signals is set to zero and the new reference position data RPos is used for a further determination of the position Pos(t)]]. 
Geissler does not explicitly disclose:
Accelerometers are optical accelerometers and comprising: an array of optical accelerometers attached to a common structure, each of said optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure.

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an array of optical accelerometers (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] attached to a common structure (Fig. 2: 3-D structure 20) [0056 he plurality of accelerometers 3 and the three-dimensional structure 20, the plurality of accelerometers 3 are built into the three-dimensional structure 20. For example, the three-dimensional structure 20 may be a semiconductor, upon which the plurality of accelerometers 3 is built], each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34…the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Georgi’s optical accelerometers with a displacement mass with the accelerometers attached in an array to a common structure as an accelerometer and accelerometer arrangement to provide three-axis acceleration structure and processing for Geissler’s three-axis acceleration processing because with an accelerometer array the outputs of the array are combined to provided increased reliability by reducing noise error and random drift than a measurement of acceleration using only one accelerometer [Georgi 0028] and because optical accelerometers improve  size efficiency while providing a sensor with established high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Claim 33.  Dependent on the mobile object as claimed in claim 32.  Geissler further discloses the camera is a stereoscopic or 3D camera [0028: the camera is a 3D camera].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler in view of Georgi and in further view of Nasiri (US20100214216; “Nasiri”).

Claim 20.  Dependent on the object as claimed in claim 19.   Geissler further discloses the processor [0026:  shows a preferred embodiment of the position sensor, which essentially comprises an inertial sensor, a camera and a computing unit] is further configured to determine an estimate of said rotation using said signals from said accelerometer array and said gyroscope signal [0027: The determination and evaluation of the angular accelerations Gx, Gy, Gz are known to be necessary if all degrees of freedom in a movement and rotation or orientation in space are to be attributed to the position sensor].   Geissler does not explicitly disclose: 
	1) the accelerometer arrangement is an optical accelerometer arrangement.
2) the common structure comprises a substrate and each of said optical accelerometers provides a signal indicative of displacement of a respective membrane as a result of rotation of the substrate.  

With regard to 1) The limitation “the accelerometer arrangement is an optical accelerometer arrangement” is taught with motivation to combine in the rejection Claim 19.
With regard to 2) Nasiri teaches said common structure (Fig. 2D:  three accelerometer array on a cube & Fig. 2e sensor substrate wafer 80) comprises a substrate [0092 The 3-axis accelerometer 77 and the 3-axis gyroscope 78 provide six axes of sensing (e.g., 3 axes acceleration and 3 axes angular velocity) the components 76 are respectively integrated onto a MEMS sensor wafer 80] and each accelerometer of said array (Fig. 2D:  array 77 with three accelerometers) of accelerometers provides said signal as a result of rotation of the substrate [0057 the MPU can measure one or more axes of rotation and one or more axes of acceleration of the device] & [0075 rotational information relative to a moment arm. The moment arm can be approximated by comparing angular acceleration, derived from the derivative of the gyroscope, with linear acceleration, derived from the accelerometer after removing the effects of gravity].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nasiri’s common substrate structure as a structure to support Geissler’s, as modified, optical accelerometer arrangement because the MEMs substrate structure increases measuring accuracy and device reliability by providing a vibrationally stable and space efficient object for MEMs sensor attachment [Nasiri 0013].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler in view of Georgi and in further view of Hideki (JP 2012159347; “Hideki” translation provided for citations).

Claim 21. Dependent on the object as claimed in claim 19. Geissler does not explicitly disclose: 
the optical accelerometer arrangement is configured to provide information on angular acceleration.


Hideki teaches an optical accelerometer [0043:  an optical angular acceleration sensor such as an FBG optical fiber system], arrangement configured to provide information on angular acceleration [0043: The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is a …, an optical angular acceleration sensor].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hideki’s optical accelerometer that measures angular acceleration with Geissler’s, as modified three-dimensional optical accelerometer array and gyroscope because comparing and calculating angular acceleration using Hideki’s angular acceleration to correct the Geissler’s angular acceleration measured by a gyroscope improves the positioning reliability of the inertial device [0045 Hideki].  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler in further view of Georgi and in further view of Qian-bo (CN105182000;”Qian-bo” translation provided for citations).

Claim 23. Dependent on the object as claimed in claim 22. Geissler does not explicitly disclose: 

each of said optical accelerometers comprises a diffraction grating through which part of said light beam passes before being reflected from the reflective surface.
  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches each of the optical accelerometers (Fig. 2 & 3: optical accelerometers) comprises a diffraction grating (Fig. 3b: diffraction grating 31) through which part of said light beam (Fig. 3b: 37 input light) is reflected (Fig. 3b: diffracted light 37) from the reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration to provide Geissler’s accelerometer signals and processing  because optical  accelerometers improves size efficiency with a small sensor with high sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh and confined environments.

Georgi and Geissler are silent regarding:
the part of said light beam passes before being reflected from the reflective surface.

Qian-bo teaches an optical MEMs Accelerometer (Fig. 1).  Qian-bo further teaches a mirror (3) with a diffraction grating (2) above the mirror (3) where a light beam (9) in part passes before being reflected from the reflective surface (mirror 3) [0044 The working principle of the optical MEMS accelerometer is as follows: The VCSEL laser 1 emits a beam of laser light 9, which is perpendicularly incident on the diffraction grating 2, and the period of the diffraction grating 2 is about 1.6 μm. Part of the laser light is reflected and diffracted, forming a zero. The other part passes through the diffraction grating 2, and is reflected by the mirror 3, passes through the grating 2 again and undergoes transmissive diffraction, resulting in 0-th ±1 and ±3 diffraction orders]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian-bo’s reflective diffraction grating with a mirror to provide a reflective surface as an arrangement with Geissler’s as modified by Georgi’s optical accelerometer diffraction grating because arranging the reflective surface beneath the diffraction grating improves the accuracy in providing distinct measurement fringes providing precision displacement measurements [Qian-bo 0044].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20190132577
Rowell; Adam S. et al.
calibrating a multi-camera device that include two or more planar calibration targets, arranged in a non-planar orientation
US 20160323560
JIN; Han Xiong et al.
a first recording device with one or more cameras and one or more an inertial measurement units records images and real motion data along a path through a physical environment. A SLAM application calculates a headset trajectory based on the recorded data. 
EP 0556487
HUIJSER RONALD HENDRIK et al.
Five linear accelerometers are required to compute all three components of angular acceleration about the body-fixed axes of the acceleration field of the rigid body.
WO 2017136014
JOHNSON MARK et al.
The boat has multiple sensors (attitude, heading, boat speed through the water, SOG, COG, inertial sensors, etc.) and these can all contribute to an accurate picture of camera motion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856